DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 15-16 are objected to because of the following informalities:  “wherein each of the sensor systems periodically provides the data” should be changed to -- wherein each of the plurality of sensor systems periodically provides the data --.  Appropriate correction is required.
Claims 1, 15-16 are objected to because of the following informalities:  “transmitting the respective target phase requests to the respective sensor systems for synchronizing the phases of different ones of the plurality of sensor systems” should be changed to -- transmitting the respective target phase requests to the respective sensor systems for synchronizing the phases of different sensors of the plurality of sensor systems --.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “wherein at least one of the different ones of the plurality of sensor systems is configured to provide the data according to the respective target phase requests until new target phase requests are transmitted to the at least one of the different ones of the plurality of sensor system” should be changed to -- wherein at least one of the different sensors of the plurality of sensor systems is configured to provide the data according to the respective target phase requests until new target phase requests are transmitted to the at least one of the different sensors of the plurality of sensor system--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “wherein at least one of the different ones of the plurality of sensor systems is arranged” should be changed to --wherein at least one of the different sensors of the plurality of sensor systems is arranged--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “(a) comparing each of the phase requests for each of the sensor systems with a specification of such respective one of the sensor systems; (a) comparing all the phase requests with stored phase request scenarios for different cruise conditions;” should be changed to --(a) comparing each of the phase requests for each of the plurality of sensor systems with a specification of such respective one of the plurality of sensor systems; (b) comparing all the phase requests with stored phase request scenarios for different cruise conditions;--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “A method according to claim 1” should be changed to –The method according to claim 1--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “wherein the at least one processing device examines whether each of the phase requests of the at least one processing device is fulfilled by a corresponding one of the sensor systems” should be changed to -- wherein the at least one processing device examines whether each of the phase requests of the at least one processing device is fulfilled by a corresponding one of the plurality of sensor systems --.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “wherein at least one of the sensor systems is configured, by stepwise changing the respective phase, to adapt the respective phase for providing the data to the respective target phase request, and to actively controls the respective phase according to the respective target phase request” should be changed to --wherein at least one of the plurality of sensor systems is configured, by stepwise changing the respective phase, to adapt the respective phase for providing the data to the respective target phase request, and to actively controls the respective phase according to the respective target phase request--.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “(a) comparing each of the phase requests for each of the sensor systems with a specification of such respective one of the sensor systems; (a) comparing all the phase requests with stored phase request scenarios for different cruise conditions;” should be changed to --(a) comparing each of the phase requests for each of the plurality of sensor systems with a specification of such respective one of the plurality of sensor systems; (b) comparing all the phase requests with stored phase request scenarios for different cruise conditions;--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15-16 recites the limitation "all of the phase requests".  There is insufficient antecedent basis for “the phase requests” in the claim.
Claim 5 recites the limitation "the plurality of phase requests".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 11-12, & 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0176424A1 (“Christl”).
As per claim 1 Christl discloses
A method for synchronizing a plurality of sensor systems for providing data with respect to a respective phase, wherein each of the sensor systems periodically provides the data (see at least Christl, para. [0031]: In such case, the synchronization may take place simultaneously or time-delayed, which is made possible by the fact that the individual sensor units are able to carry out measurements at predefined target points in time without a central control due to their decentralized internal clocks. The predefined target points in time may be either statically established or dynamically determined during operational startup.), 
the method comprising:
generating a phase request by at least one processing device for each of the plurality of sensor systems, wherein the at least one processing device is configured to receive the data from the plurality of sensor systems (see at least Christl, para. [0054-0055]: The synchronization mechanism is made up of two partial mechanisms separated from one another. The fundamental idea of the mechanism is that all sensors 104, 114, 124, 134 record images at permanently predefined target points in time. Each sensor unit 102, 112, 122, 132 controls its sensor 104, 114, 124, 134 independently and completely decentrally in such a way that the image recordings coincide with these predefined target points in time. In order to ensure this, the internal clocks 103, 113, 123, 133 of sensor units 102, 112, 122, 132 are synchronized with the aid of a standardized mechanism. To ensure that all images are recorded in the desired time window of 500 μs, a method is introduced at this point by way of example, which may be used in the exemplary multi-sensor system. The method starts initially in step 201.);
analyzing all of the phase requests so as to ascertain execute ability thereof (see at least Christl, para. [0056]: In next step 202, individual sensor units 102, 112, 122, 132 are specified predefined target points in time. The predefined target points in time may by specified by storing the predefined target points in time in a memory of sensor units 102, 112, 122, 132. The predefined target points in time may be stored, in particular, in the memory of control units 105, 115, 125, 135. In such case, the specification may take place in the factory, i.e., during production, in sensor units 102, 112, 122, 132 and/or in their control units 105, 115, 125, 135.);
generating target phase requests if the phase requests have been confirmed as executable (see at least Christl, para. [0057]: The set of predefined target points in time T could, for example, be defined as follows: T={t:t=n*1/target frequency [Hz] ∈n ∈ N}.); and
transmitting the respective target phase requests to the respective sensor systems for synchronizing the phases of different ones of the plurality of sensor systems (see at least Christl, para. [0058]: The predefined target points in time then result with the aid of the target frequency and a starting point, which is set here at 0:00:00, for example. & para. [0063-0064]: In step 203, sensor units 102, 112, 122, 132 receive the synchronization signal of evaluation unit 101. The synchronization signal in this case is received with the aid of control units 105, 115, 125, 135 of sensor units 102, 112, 122, 132. In step 204, all internal clocks 103, 113, 123, 133 are adapted to the corresponding time of clock 107 on the basis of the time information in the synchronization signal, as a result of which all clocks 103, 113, 123, 133, 107 of the multi-sensor system are synchronized. The adaptation may be carried out with the aid of control units 105, 115, 125, 135, which are coupled to internal clocks 103, 113, 123, 133.).

As per claim 2 Christl discloses
wherein at least one of the different ones of the plurality of sensor systems is configured to provide the data according to the respective target phase requests until new target phase requests are transmitted to the at least one of the different ones of the plurality of sensor system (see at least Christl, para. [0084]:  If, after a previously determined number of measurements or after a predefined time, additional measurements are to be carried out, this method may then skip in step 307 back to step 303, in which a synchronized signal is again received. In this way, individual sensor units 102, 112, 122, 132 are re-synchronized, as a result of which the measurements of various sensors 104, 114, 124, 134 of the multi-sensor system may be positioned in the predefined time window and a corresponding exact synchronization of the images is possible.).
As per claim 3 Christl discloses
wherein at least one of the different ones of the plurality of sensor systems is arranged, in an event of a failure of an external trigger signal to which the respective phase for providing data references, to provide the data according to the target phase requests (see at least Christl, para. [0061]: Internal clocks 103, 113, 123, 133 of sensor units 102, 112, 122, 132 are used to correct the occurring deviation. Since each sensor unit 102, 112, 122, 132 and also evaluation unit 101 includes a separate internal clock 103, 113, 123, 133, 107, on the basis of which calculations are carried out or recording points in time are interpreted and/or assigned, these clocks 103, 113, 123, 133, 107 must initially be synchronized. In this way, asynchronicities between the individual components of the multi-sensor system are avoided.). 

As per claim 4 Christl discloses
wherein the analyzing of all the phase requests for executability comprises:
(a) comparing each of the phase requests for each of the sensor systems with a specification of such respective one of the sensor systems (see at least Christl, para. [0016]: This specific embodiment offers the advantage that the evaluation unit may be assigned multiple meaningful properties. In this case, it serves both as a synchronization source and as an evaluation unit for the received sensor data. Thus, the evaluation unit, due to its internal clock, is able to compare times of operations internally carried out with measuring points in time of the sensor data, it being ensured that the points in time refer to an identical time basis, i.e., to a previously synchronized time. & para. [0068]:  In order for the measuring points in time to be preferably close to the predefined target points in time, it is checked in step 206 whether the instantaneous measuring point in time coincides with the predefined target point in time. This synchronization need not necessarily be carried out with each measurement, but may take place only after a previously defined number of measurements. Adaptation intervals may also be defined or predefined by control units 105, 115, 125, 135.); 
(a) comparing all the phase requests with stored phase request scenarios for different cruise conditions; and
determining that the phase requests are executable if the phase requests satisfy at least one of the comparison (a) or comparison (b) (see at least Christl, para. [0069-0070]: If the check concludes that the measuring point in time is sufficiently close to the predefined target point in time, the maximum deviation also capable of being situationally appropriately defined and/or adapted to the multi-sensor system, then the method skips to step 210 and carries out the next measurement or, if necessary, multiple additional measurements. The data generated by the sensors are transmitted to evaluation unit 101 either directly after the measurement or with a certain time delay.). 

As per claim 5 Christl discloses
wherein, when at least one of the phase requests has been analysed as being not executable,
performing one of (a) generating the target phase requests by optimization and analysing the target phase request for executability based on the plurality of phase requests (see at least Christl, para. [0073-0074]: Depending on the result of the analysis in step 207, two methods may be applied for adapting the subsequent measuring points in time to the predefined target points in time. If it is established in step 207 that the measuring frequency deviates from the target frequency, the measuring frequency may be increased or reduced accordingly in step 208. Even if the exact target frequency may never be adjusted, for example, due to the hardware used, the deviation may be minimized via a periodic adaptation of the frequency.), or (b) transmitting a first error signal to an error manager when the analysis of executability of the target phase requests generated by the optimization has been analyzed as being not executable. 

As per claim 7 Christl discloses
wherein the at least one processing device examines whether each of the phase requests of the at least one processing device is fulfilled by a corresponding one of the sensor systems (see at least Christl, para. [0071-0072]: In step 211, it is subsequently checked whether additional sensor data are required. For example, whether a further all-around view should be created or whether there is presently no need for additional sensor data. If additional measuring is required, the method then skips, if necessary, back to step 206, in which it is checked again whether the instantaneous measuring point in time is sufficiently close to the predefined target point in time. After how many measurements the check of the coincidence of the measuring points with the predefined target points in time takes place again may, as previously described, vary or, if necessary, may take place only once. If no further measurements are required, for example, if the vehicle is switched off, the method then ends in step 212.). 

As per claim 8 Christl discloses
wherein the at least one processing device transmits at least one of a second error signal or a fulfilment status of the phase requests to an error manager if at least one of the phase requests unfulfilled (see at least Christl, para. [0069-0070]: If the check concludes that the measuring point in time is sufficiently close to the predefined target point in time, the maximum deviation also capable of being situationally appropriately defined and/or adapted to the multi-sensor system, then the method skips to step 210 and carries out the next measurement or, if necessary, multiple additional measurements. The data generated by the sensors are transmitted to evaluation unit 101 either directly after the measurement or with a certain time delay.). 

As per claim 11 Christl discloses
wherein the at least one processing device is at least one of a sensor data fusion system or a sensor data calibration system (see at least Christl, para. [0062]:  In the exemplary embodiment, all clocks 103, 113, 123, 133, 107 are synchronized on the basis of clock 107 of evaluation unit 101, which accordingly transmits synchronization signals to all sensor units 102, 112, 122, 132. Alternatively, the synchronization signal may also come from an arbitrary control unit 117 in the vehicle or may be transmitted by an external source, for example, via radio. The synchronization may also take place via radio waves or GPS signals.). 

As per claim 12 Christl discloses
wherein at least one of the sensor systems is configured, by stepwise changing the respective phase, to adapt the respective phase for providing the data to the respective target phase request, and to actively controls the respective phase according to the respective target phase request (see at least Christl, para. [0075-0076]: If it is established in step 207 that the measuring frequency is very close to the target frequency, but that a smaller, potentially periodic, time delay between the measuring points in time and the predefined target point in time has occurred, this may also be compensated for in step 208 via an adaptation of the measuring frequency. For example, the frequency may be adjusted in such a way that the two subsequent measurements may be carried out at a higher frequency and, the original measuring frequency close to the target frequency may subsequently be reset. As a result, a chronological advance of the measuring points in time would be implemented, for example. Accordingly, to achieve a chronological delay of the measuring points in time, the measuring frequency could be temporarily reduced. Alternatively, in the case of strongly coinciding measuring frequencies and target frequencies and a time delay present between measuring points in time and pre-defined target points in time, the next measuring point in time could simply be chronologically advanced or chrono logically delayed in step 209 without temporarily adapting the frequency.).

As per claim 15 Christl discloses
An apparatus for synchronizing a plurality of sensor systems for providing data with respect to a respective phase, wherein each of the sensor systems periodically provides the data, the apparatus comprising (see at least Christl, para. [0031]: In such case, the synchronization may take place simultaneously or time-delayed, which is made possible by the fact that the individual sensor units are able to carry out measurements at predefined target points in time without a central control due to their decentralized internal clocks. The predefined target points in time may be either statically established or dynamically determined during operational startup.):
at least one controller configured to (see at least Christl, para. [0062]: Alternatively, the synchronization signal may also come from an arbitrary control unit 117 in the vehicle or may be transmitted by an external source, for example, via radio.):
generate a phase request by at least one processing device for each of the plurality of sensor systems, wherein the at least one processing device is configured to receive the data from the plurality of sensor systems (see at least Christl, para. [0054-0055]: The synchronization mechanism is made up of two partial mechanisms separated from one another. The fundamental idea of the mechanism is that all sensors 104, 114, 124, 134 record images at permanently predefined target points in time. Each sensor unit 102, 112, 122, 132 controls its sensor 104, 114, 124, 134 independently and completely decentrally in such a way that the image recordings coincide with these predefined target points in time. In order to ensure this, the internal clocks 103, 113, 123, 133 of sensor units 102, 112, 122, 132 are synchronized with the aid of a standardized mechanism. To ensure that all images are recorded in the desired time window of 500 μs, a method is introduced at this point by way of example, which may be used in the exemplary multi-sensor system. The method starts initially in step 201.);
analyze all of the phase requests so as to ascertain executability thereof (see at least Christl, para. [0056]: In next step 202, individual sensor units 102, 112, 122, 132 are specified predefined target points in time. The predefined target points in time may by specified by storing the predefined target points in time in a memory of sensor units 102, 112, 122, 132. The predefined target points in time may be stored, in particular, in the memory of control units 105, 115, 125, 135. In such case, the specification may take place in the factory, i.e., during production, in sensor units 102, 112, 122, 132 and/or in their control units 105, 115, 125, 135.);
generate target phase requests if the phase requests have been confirmed as executable (see at least Christl, para. [0057]: The set of predefined target points in time T could, for example, be defined as follows: T={t:t=n*1/target frequency [Hz] ∈n ∈ N}.); and 
transmit the respective target phase requests to the respective sensor systems for synchronizing the phases of different ones of the plurality of sensor systems (see at least Christl, para. [0058]: The predefined target points in time then result with the aid of the target frequency and a starting point, which is set here at 0:00:00, for example. & para. [0063-0064]: In step 203, sensor units 102, 112, 122, 132 receive the synchronization signal of evaluation unit 101. The synchronization signal in this case is received with the aid of control units 105, 115, 125, 135 of sensor units 102, 112, 122, 132. In step 204, all internal clocks 103, 113, 123, 133 are adapted to the corresponding time of clock 107 on the basis of the time information in the synchronization signal, as a result of which all clocks 103, 113, 123, 133, 107 of the multi-sensor system are synchronized. The adaptation may be carried out with the aid of control units 105, 115, 125, 135, which are coupled to internal clocks 103, 113, 123, 133.).

As per claim 16 Christl discloses
A non-transitory computer-accessible storage medium storing a computer program thereon for synchronizing a plurality of sensor systems for providing data with respect to a respective phase, wherein each of the sensor systems periodically provides the data (see at least Christl, para. [0031]: In such case, the synchronization may take place simultaneously or time-delayed, which is made possible by the fact that the individual sensor units are able to carry out measurements at predefined target points in time without a central control due to their decentralized internal clocks. The predefined target points in time may be either statically established or dynamically determined during operational startup.), and 
wherein when executed on a computer processing configuration, the computer software configures the computer processor configuration to execute procedures comprising (see at least Christl, para. [0062]: Alternatively, the synchronization signal may also come from an arbitrary control unit 117 in the vehicle or may be transmitted by an external source, for example, via radio.):
generating a phase request by at least one processing device for each of the plurality of sensor systems, wherein the at least one processing device is configured to receive the data from the plurality of sensor systems (see at least Christl, para. [0054-0055]: The synchronization mechanism is made up of two partial mechanisms separated from one another. The fundamental idea of the mechanism is that all sensors 104, 114, 124, 134 record images at permanently predefined target points in time. Each sensor unit 102, 112, 122, 132 controls its sensor 104, 114, 124, 134 independently and completely decentrally in such a way that the image recordings coincide with these predefined target points in time. In order to ensure this, the internal clocks 103, 113, 123, 133 of sensor units 102, 112, 122, 132 are synchronized with the aid of a standardized mechanism. To ensure that all images are recorded in the desired time window of 500 μs, a method is introduced at this point by way of example, which may be used in the exemplary multi-sensor system. The method starts initially in step 201.); 
analyzing all of the phase requests so as to ascertain executability thereof (see at least Christl, para. [0056]: In next step 202, individual sensor units 102, 112, 122, 132 are specified predefined target points in time. The predefined target points in time may by specified by storing the predefined target points in time in a memory of sensor units 102, 112, 122, 132. The predefined target points in time may be stored, in particular, in the memory of control units 105, 115, 125, 135. In such case, the specification may take place in the factory, i.e., during production, in sensor units 102, 112, 122, 132 and/or in their control units 105, 115, 125, 135.);
generating target phase requests if the phase requests have been confirmed as executable (see at least Christl, para. [0057]: The set of predefined target points in time T could, for example, be defined as follows: T={t:t=n*1/target frequency [Hz] ∈n ∈ N}.); and 
transmitting the respective target phase requests to the respective sensor systems for synchronizing the phases of different ones of the plurality of sensor systems (see at least Christl, para. [0058]: The predefined target points in time then result with the aid of the target frequency and a starting point, which is set here at 0:00:00, for example. & para. [0063-0064]: In step 203, sensor units 102, 112, 122, 132 receive the synchronization signal of evaluation unit 101. The synchronization signal in this case is received with the aid of control units 105, 115, 125, 135 of sensor units 102, 112, 122, 132. In step 204, all internal clocks 103, 113, 123, 133 are adapted to the corresponding time of clock 107 on the basis of the time information in the synchronization signal, as a result of which all clocks 103, 113, 123, 133, 107 of the multi-sensor system are synchronized. The adaptation may be carried out with the aid of control units 105, 115, 125, 135, which are coupled to internal clocks 103, 113, 123, 133.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christl, in view of US 2020/0302311A1 (“Scheutz”).
As per claim 6 Christl does not explicitly disclose
further comprising utilizing off-line calculated phase request scenarios for the generation of the target phase requests by the optimization based on the phase requests. 
Scheutz teaches
further comprising utilizing off-line calculated phase request scenarios for the generation of the target phase requests by the optimization based on the phase requests (see at least Scheutz, para. [0043-0044]: The commands may be provided to the host in a manner than cannot be perceived by any of the sensors of the intelligent system 102. For example, the signal may be sent at a frequency band outside the system's sensors. In some implementations, the testing schedule may be determined offline before the intelligent system 102 is started, and may be tailored to tasks that the intelligent system 102 performs in its operating environment. The schedule may use online random numbers to select different times and tests, for example to avoid detection and/or anticipation by the intelligent system 102.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christl to incorporate the teaching of further comprising utilizing off-line calculated phase request scenarios for the generation of the target phase requests by the optimization based on the phase requests of Scheutz in order to adapt scenes stored by the ethical core 400 to match the environment as perceived via the sensors  (see at least Scheutz, para. [0044]).

Claim(s) 9-10 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christl, in view of US 2018/0089538A1 (“Graham”).
As per claim 9 Christl does not explicitly disclose
wherein the error manager transmits feasible driving modes to a vehicle controller based on at least one of the second error signal or a degree of fulfilment of the phase requests transmitted by the at least one processing device. 
Graham teaches
wherein the error manager transmits feasible driving modes to a vehicle controller based on at least one of the second error signal or a degree of fulfilment of the phase requests transmitted by the at least one processing device (see at least Graham, para. [0045]: On the other hand, in the case where the comparison result in S3 is “Agreement”, the failure likelihood computation unit 1e acquires a history of the abnormality likelihood of each external sensor corresponding to the current overlapping region D (S10), and checks whether each abnormality likelihood has not increased for a fixed period (S11). When the abnormality likelihood has not increased for the fixed period, the reliability of the external sensor is thought to be high, and therefore the abnormality likelihood of the external sensor is decreased by 1 (S12), and the process for the current overlapping region D ends. In the case where the abnormality likelihood of each external sensor has increased within the fixed period, the abnormality likelihood is left unchanged, and the process for the current overlapping region D ends. & para. [0057]: Also, according to the failure detection device 1 of the present embodiment, an adoptable driving mode is determined based on the failure likelihood of the external sensors 3. With this arrangement, it is possible to extend the cruisable distance of automatic driving without driver intervention as far as possible.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christl to incorporate the teaching of wherein the error manager transmits feasible driving modes to a vehicle controller based on at least one of the second error signal or a degree of fulfilment of the phase requests transmitted by the at least one processing device of Graham in order to extend the cruisable distance of automatic driving without driver intervention (see at least Graham, para. [0007]).

As per claim 10 Christl does not explicitly disclose
wherein the error manager transmits feasible driving modes to a vehicle controller based on at least one of the first error signal or a degree of fulfilment of the phase requests transmitted by the at least one processing device. 
Graham teaches
wherein the error manager transmits feasible driving modes to a vehicle controller based on at least one of the first error signal or a degree of fulfilment of the phase requests transmitted by the at least one processing device (see at least Graham, para. [0045]: On the other hand, in the case where the comparison result in S3 is “Agreement”, the failure likelihood computation unit 1e acquires a history of the abnormality likelihood of each external sensor corresponding to the current overlapping region D (S10), and checks whether each abnormality likelihood has not increased for a fixed period (S11). When the abnormality likelihood has not increased for the fixed period, the reliability of the external sensor is thought to be high, and therefore the abnormality likelihood of the external sensor is decreased by 1 (S12), and the process for the current overlapping region D ends. In the case where the abnormality likelihood of each external sensor has increased within the fixed period, the abnormality likelihood is left unchanged, and the process for the current overlapping region D ends. & para. [0057]: Also, according to the failure detection device 1 of the present embodiment, an adoptable driving mode is determined based on the failure likelihood of the external sensors 3. With this arrangement, it is possible to extend the cruisable distance of automatic driving without driver intervention as far as possible.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christl to incorporate the teaching of wherein the error manager transmits feasible driving modes to a vehicle controller based on at least one of the first error signal or a degree of fulfilment of the phase requests transmitted by the at least one processing device of Graham in order to extend the cruisable distance of automatic driving without driver intervention (see at least Graham, para. [0007]).

As per claim 13 Christl does not explicitly disclose
further comprising, based on the first error signal, performing at least one of:
providing a control signal for controlling an at least partially automated vehicle; or providing a warning signal for warning a vehicle occupant.
Graham teaches
further comprising, based on the first error signal, performing at least one of:
providing a control signal for controlling an at least partially automated vehicle; or providing a warning signal for warning a vehicle occupant (see at least Graham, para. [0054-0057]: The vehicle control unit 24 controls travel by selecting an appropriate driving mode from among the driving modes adoptable by the vehicle 2 determined by the driving mode determination unit 1h based on the external recognition information output by the recognition result fusion unit 23.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christl to incorporate the teaching of based on the first error signal, performing at least one of providing a control signal for controlling an at least partially automated vehicle; or providing a warning signal for warning a vehicle occupant of Graham in order to extend the cruisable distance of automatic driving without driver intervention (see at least Graham, para. [0007]).

As per claim 14 Christl does not explicitly disclose
further comprising, based on the second error signal, performing at least one of:
providing a control signal for controlling an at least partially automated vehicle; or providing a warning signal for warning a vehicle occupant.
Graham teaches
further comprising, based on the first error signal, performing at least one of:
providing a control signal for controlling an at least partially automated vehicle; or providing a warning signal for warning a vehicle occupant (see at least Graham, para. [0054-0057]: The vehicle control unit 24 controls travel by selecting an appropriate driving mode from among the driving modes adoptable by the vehicle 2 determined by the driving mode determination unit 1h based on the external recognition information output by the recognition result fusion unit 23.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Christl to incorporate the teaching of further comprising, based on the second error signal, performing at least one of providing a control signal for controlling an at least partially automated vehicle; or providing a warning signal for warning a vehicle occupant of Graham in order to extend the cruisable distance of automatic driving without driver intervention (see at least Graham, para. [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668        

/Angelina Shudy/Primary Examiner, Art Unit 3668